Citation Nr: 0419376	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Colorado Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1963 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  An October 2001 rating decision granted 
service connection for PTSD and assigned an initial 
disability rating of 10 percent, effective from the date of 
claim in June 2000.  In a December 2001 rating decision, the 
RO assigned an initial disability rating of 50 percent, 
effective from the date of claim in June 2000.  In July 2002, 
the veteran entered a notice of disagreement with the latter 
decision.  The RO issued a statement of the case in April 
2003; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in April 2003.  The veteran 
testified at a videoconference hearing before the undersigned 
Veterans' Law Judge in March 2004, a transcript of which is 
of record. 
                                                      
In an April 2003 rating decision, the RO denied the veteran's 
claim for a TDIU, and notified the veteran of this decision 
by letter dated April 22, 2003.  In a VA Form 9, submitted 
later that month, the veteran effectively entered a notice of 
disagreement with this decision by his written contention 
that he had not worked since March 2002 due to psychiatric 
symptoms.  Although an April 9, 2003 statement of the case 
included discussion of a TDIU, it was issued prior to the 
April 22, 2003 RO rating decision denial of a TDIU; 
therefore, a statement of the case addressing the issue of 
entitlement to a TDIU has not been issued subsequent to the 
April 2003 RO rating decision denial of TDIU.  In the normal 
course of VA adjudication, a claimant who wishes to appeal an 
adverse RO decision files a notice of disagreement and then, 
after the RO has filed a statement of the case, perfects an 
appeal to the Board by filing a substantive appeal to the 
Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997) (Archer, Chief Judge, concurring); Hamilton v. Brown, 4 
Vet. App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 
1583-85 (Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993) (detailing the "series of very specific, 
sequential, procedural steps that must be carried out" to 
acquire appellate review); 38 U.S.C. § 7105 (West 2002); 38 
C.F.R. § 20.201 (2003).  However, according to VA General 
Counsel, the question of TDIU entitlement may be considered 
as a component of an appealed increased rating claim if, as 
in this case, the TDIU claim is based solely upon the 
disability or disabilities which are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  Following the 
December 2001 RO decision noted above, which increased the 
rating for PTSD to 50 percent, the veteran's July 2002 notice 
of disagreement included the statement that he was 
unemployable due to PTSD.  A statement of the case was 
subsequently issued, which addressed the higher scheduler 
rating and TDIU issues, and a timely substantive appeal was 
received shortly thereafter.  Accordingly, the issue of TDIU 
is properly before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


                                                         
REMAND

The most recent VA mental disorders examination was conducted 
in November 2001.  Subsequent to that examination, the 
veteran has contended that his psychiatric symptoms have 
increased in severity.  Additional evidence has been added to 
the record that includes a June 2003 Vet Center counselor 
report assigning a GAF score; however, the report does not 
reflect any recognition of the veteran's psychiatric 
disorders other than service-connected PTSD, and does not 
differentiate between psychiatric impairment attributable to 
service-connected PTSD and psychiatric impairment 
attributable to non-service-connected disorders.  
See Waddell v. Brown, 5 Vet. App. 454 (1993); In Mittleider 
v. West, 11 Vet. App. 181 (1998).  Based on the additional 
evidence received that pertains to the veteran's ability to 
obtain or maintain substantially gainful employment, and the 
veteran's assertions that his psychiatric symptomatology has 
worsened, further examination and medical opinions are 
warranted in this case regarding the issues of entitlement to 
a higher initial disability rating for PTSD and entitlement 
to a TDIU.  38 U.S.C.A. § 503A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(2003). 

Accordingly, to ensure full compliance with due process 
requirements and to assist in the development of the 
veteran's claims, this case is REMANDED for the following:

1.  The RO should ensure compliance with the 
applicable requirements of the VCAA, to include 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159 (2003).  The RO's attention is directed to 
Quartuccio v. Principi, supra, pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for the 
veteran which evidence the VA will obtain and which 
evidence the veteran is expected to present.  

2.  The RO should ask the veteran to provide a list 
of all VA and non-VA health care providers who have 
treated him for PTSD or any psychiatric disorder 
during the period of November 2001 to the present.  
Obtain records from each health care provider he 
identifies.

3. The RO should provide the veteran a psychiatric 
or PTSD examination to determine the severity of 
disability from his service-connected PTSD, and to 
determine whether he is unable to obtain or 
maintain substantially gainful employment due to 
his service-connected PTSD.  The RO should send the 
claims folder to the examiner for review of 
relevant documents.  
The examiner should review pertinent documents in 
the claims file, specifically including previous VA 
treatment and examination reports of record, and 
indicate in writing that that he or she did so.  
Any and all indicated evaluations, studies, and 
tests deemed necessary by the examiner should be 
conducted.  After examination of the veteran, the 
examiner should render a current psychiatric 
diagnosis or diagnoses that account for all of the 
veteran's psychiatric impairment.  The examiner 
should specify which symptoms are attributable to 
the veteran's service-connected PTSD.  The examiner 
should also determine whether, in addition to PTSD, 
the veteran has any other psychiatric disability, 
including a personality disorder, alcohol 
dependence, and marijuana abuse.  The examiner 
should offer an opinion as to whether it is at 
least as likely as not that any diagnosed alcohol 
dependence or other psychiatric disorder is 
etiologically related to (either caused or 
aggravated by) the veteran's service-connected 
PTSD.  
Using a multiaxial assessment, the examiner should 
assign a Global Assessment of Functioning (GAF) 
Scale score consistent with the Fourth Edition of 
the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-
IV), for impairment due to PTSD symptomatology, and 
explain what the assigned score represents.  If the 
examiner determines that any diagnosed psychiatric 
disability other than PTSD is etiologically related 
to PTSD, he or she should also account for such 
impairment in the assignment of a GAF Scale score.  
To the extent possible, the examiner should 
differentiate the symptomatology that is caused by 
PTSD from that caused by any other psychiatric 
impairment that is not related to PTSD.  If the 
symptoms cannot be differentiated, that fact should 
be noted, together with an explanation as to why.  
The examiner is further requested to offer the 
following opinion regarding the veteran's 
employability: Is it least as likely as not that 
the veteran is unable to obtain and maintain 
substantially gainful employment solely as a result 
of his service-connected disability of PTSD, 
without regard to his age, or any non-service-
connected disorders?  In offering your opinion, 
please specifically discuss other diagnosed 
psychiatric disabilities, a June 2003 medical 
opinion regarding the veteran's unemployability, 
and the impact of a low back disorder on the 
veteran's employability.  The examiner is requested 
to provide rationales for all opinions expressed.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record and readjudicate the claims 
for a rating in excess of 50 percent for PTSD and a 
TDIU.  If any part of the decision remains adverse 
to the veteran, the appellant and representative 
should be furnished a supplemental statement of the 
case and should be given the opportunity to respond 
thereto.  Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


